DETAILED ACTION
“Adjustable Crankshaft Eccentric for Bodymaker Ram Stroke Change”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Grant Coffield on Wednesday January 13, 2021.
The application has been amended as follows: 
In claim 3, line 19: please replace “said shell assembly” with --said eccentric shell assembly--
In claim 4, line 6: please replace “said shell assembly” with --said eccentric shell assembly--
In claim 4, line 7: please replace “said shell assembly” with --said eccentric shell assembly--
In claim 4, line 10: please replace “a shell assembly” with --an eccentric shell assembly--
In claim 4, line 11: please replace “said shell assembly” with --said eccentric shell assembly--
In claim 12, line 22: please replace “said eccentric assembly shell assembly” with --said eccentric shell assembly—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Katie L. Parr/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725